Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3, 5-10, 14-19 are pending.
Priority
Instant application 16214132, filed 12/9/2018 claims benefit as follows:

    PNG
    media_image1.png
    75
    339
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of Applicant amendment, the rejections and objections of record are withdrawn.  After an additional search Examiner identified new art.  This rejection is a non-final rejection because Examiner is applying new art.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 7, 10, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2016072690 (“the ‘690 publication”).
The ‘690 publication teaches:
Example 1 Blue organic electroluminescent device (hole transport layer)
An organic electroluminescent device was manufactured according to a conventional method using the compound of the present invention as a hole transport layer material. First, 4,4 ', 4''-Tris [2-naphthyl (phenyl) amino] triphenylamine (hereinafter abbreviated as "2-TNATA") was vacuum-deposited on the ITO layer (anode) formed on the organic substrate. After the hole injection layer was formed, the mixture of the present invention was vacuum deposited to a thickness of 60 nm on the hole injection layer to form a hole transport layer. Subsequently, a light emitting layer having a thickness of 30 nm was deposited on the hole transport layer by doping 9,10-di (naphthalen-2-yl) anthracene or BD-052X (Idemitsukosan) as a dopant at 95: 5 weight on the hole transport layer. . Subsequently, (1,1'-bisphenyl) -4-oleito) bis (2-methyl-8-quinolineoleito) aluminum (hereinafter abbreviated as "BAlq") was vacuum-deposited on the light emitting layer to a thickness of 10 nm. A hole blocking layer was formed, and tris (8-quinolinol) aluminum (hereinafter abbreviated as "Alq 3 ") was vacuum deposited to a thickness of 40 nm on the hole blocking layer to form an electron transport layer. Thereafter, LiF, which is an alkali metal halide, was deposited to a thickness of 0.2 nm to form an electron injection layer, and then an Al was deposited to a thickness of 150 nm to form a cathode, thereby manufacturing an organic electroluminescent device.

Thus, the ‘690 publication teaches two electrodes one being ITO (indium, tin) and a second electrode of aluminum.  The device has a hole transport region and an emission layer and an electron transport region.  See also device figure image 1.
Further, the ‘690 publication teaches species as hole transport compounds.
For example, the ‘690 publication teaches:

    PNG
    media_image2.png
    106
    125
    media_image2.png
    Greyscale
.
	With respect to 2-19, FR = [Formula 3-2], c = 0; Ar1 = heteroaryl group having 5 to 12 carbon atoms for forming a ring, a = 0; Ar2 = heteroaryl group having 5-12 carbon atoms for forming a ring, b = 2, L2 = arylene having 6 to 12 atoms for forming a ring.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5-6, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016072690 (“the ‘690 publication”).
The ‘690 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘690 publication fails to teach a specie wherein “c” is 1 and a L3 is a phenyl ring, or Ar1 and Ar2 are the selected groups of instant claim 6, or compound 12.
However, it would have been prima facie obvious to one having ordinary skill in the art to substitute the known compound above with a phenyl ring of L3 because the genus of the ‘690 
The same rationale as above argument can be made for instant claims 6 and the specie claims 9 and 18.  If one starts with 2-19 and modifies the carbazole ring with another dibenzothiophene for example through the genus using the rationale above one would meet the limitations of instant claim 6.  With respect to the specie claims this would provide compound 12.  

Claim Objections
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622